


110 HR 6861 IH: Child Labor Safety

U.S. House of Representatives
2008-09-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6861
		IN THE HOUSE OF REPRESENTATIVES
		
			September 10, 2008
			Mr. Braley of Iowa
			 introduced the following bill; which was referred to the
			 Committee on Education and
			 Labor
		
		A BILL
		To amend the Fair Labor Standards Act of 1938 to increase
		  the penalty for certain child labor violations.
	
	
		1.Short titleThis Act may be cited as the
			 Child Labor Safety
			 Act.
		2.Penalty for
			 oppressive child labor violationsSection 16 of the Fair Labor Standards Act
			 of 1938 (29 U.S.C. 215) is amended—
			(1)in
			 subsection (a), by striking No person and inserting Any
			 person who willfully violates the provisions of sections 12 or 13(c), or any
			 regulation issued under such sections, shall upon conviction thereof be subject
			 to a fine of not more than $50,000, or to imprisonment for not more than 6
			 months for each employee who was the subject of such a violation, or both.
			 Except for a violation of section 12 or section 13(c), no person;
			 and
			(2)in
			 subsection (e)(1)(A)—
				(A)by striking
			 $11,000 in clause (i) and inserting $50,000;
			 and
				(B)by striking
			 $50,000 in clause (ii) and inserting
			 $100,000.
				
